UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2194


DARGAN DEWEY HADDOCK,

                Petitioner,

          v.

J.   RANDOLPH  BABBITT,   Administrator,   Federal      Aviation
Administration; FEDERAL AVIATION ADMINISTRATION,

                Respondents.



Appeal from the Federal Aviation Administration.     (SE-18700RM)


Submitted:   June 13, 2012                   Decided:   July 17, 2012


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Hodge, HODGE & ASSOCIATES, LLC, Columbia, South
Carolina, for Petitioner.   Amanda Kate Bruchs, FEDERAL AVIATION
ADMINISTRATION, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dargan    Dewey      Haddock     appeals     a     decision    of    the

National Transportation Safety Board (“Board”) affirming the 60-

day suspension of Haddock’s commercial pilot certificate.                        The

order affirmed findings by the Federal Aviation Administration

(“FAA”) and an administrative law judge (“ALJ”) that Haddock

violated    federal   regulations       governing      aircraft    registration,

operation,    and    maintenance.        For    the    following    reasons,      we

affirm.



                                        I.

             The FAA suspension at issue in this case arose out of

Haddock’s operation of a helicopter that crashed on December 25,

2008.     A few days prior, on December 21, 2008, the helicopter

had been obtained from David Moore.             The FAA Order of Suspension

concluded    that,    at   the   time   of     the    crash,   Haddock     had   not

properly registered the helicopter, in violation of 14 C.F.R.

§ 47.3(b), and that Haddock failed to maintain the aircraft in

an airworthy condition by failing to ensure the helicopter had

an up-to-date condition inspection certifying it was safe to

operate, in violation of §§ 91.403(a) and 91.13(a).                       According

to the FAA’s Order, the last such inspection occurred on April

18, 2007, approximately 20 months before the crash.



                                        2
           Haddock requested a hearing before an ALJ.                       At that

hearing, the FAA provided the testimony of two aviation safety

inspectors, Sean Mosher and James Franklin, who testified about

aircraft safety requirements.             Inspector Mosher testified that

although     the    helicopter’s     logbook     indicated       the    helicopter

underwent maintenance on April 1, 2008, the logbook entry did

not   include      the   requisite   language      indicating     the    condition

inspection      occurred.       Inspector      Franklin    corroborated        this

testimony, and further testified that review of the helicopter’s

registration       records    indicated     that    Moore,       (not   a    family

business, Haddock Flying Service), owned the aircraft at the

time of the crash.

           The      inspector   further    explained      that    an    aircraft’s

owner must complete a registration form and obtain a bill of

sale, keep the pink carbon copy of the form in the aircraft, and

mail the original white copy of the form along with the bill of

sale to the FAA office in Oklahoma City.                   Inspector Franklin

testified Haddock did not send the registration form to the FAA

until January 2009, after the crash.               He further testified that

he never found the pink copy of the registration form at the

crash site.

           Haddock called Moore to testify, who stated that he

built the helicopter at issue and was familiar with the annual

condition inspection requirement.            Moore further testified that

                                       3
he    performed         a    condition      inspection         on   April    1,    2008,    even

though      he    did       not   include      explicit       language      in   the   aircraft

logbook to that effect.                  And, he testified that he told Haddock

that he had completed the most recent condition inspection on

April 1, 2008.              As to the registration of the helicopter, Moore

stated that he took the original white copy of the registration

form to mail to Oklahoma City and that either he or Haddock

placed the pink carbon copy of the registration form in the

helicopter’s cockpit.

                 Haddock similarly testified that Moore told him about

the   April       2008       inspection     and       showed    him   the    logbook    entry.

Haddock also stated that he completed the registration form with

Moore when he purchased the helicopter on December 21, 2008, but

admitted         the    original        copy    was     not    mailed    until      after    the

accident.         He testified that he believed placing the pink copy

of    the        form       in    the    cockpit        satisfied        the      registration

requirement.            Another of Haddock’s witnesses claimed he arrived

at the accident site shortly after Haddock’s crash, gathered the

pink copy of the registration form from a box that was thrown

from the cockpit of the helicopter, and gave it to Inspector

Franklin.




                                                  4
           The    ALJ,   on    remand    from   the    Board,    credited    the

testimony of Inspectors Mosher and Franklin. ∗              The ALJ further

concluded, based on Haddock’s own admission that he failed to

mail in the white copy of the registration form prior to the

crash, that the helicopter was not properly registered at the

time of the crash.       However, because the ALJ found that Haddock

was attempting to comply with the registration requirement, the

ALJ   reduced    the   FAA’s   initial      90-day    sanction   to   60    days.

Further, the ALJ found that Moore had not completed the required

annual condition inspection because Moore’s log book entry “did

not include . . . the required language, or a similar statement,

indicating that the condition inspection had occurred.”                Rather,

the entry differed in language than the entries in April 2006

and April 2007, both of which indicated that Moore had completed

condition inspections.

           Relying on the ALJ’s credibility determinations, the

Board affirmed.        Haddock timely filed this appeal.               We have

jurisdiction to hear the appeal pursuant to 49 U.S.C. § 1153.




      ∗
       The ALJ, in its initial decision, failed to make explicit
credibility determinations, and the Board remanded the matter
for the ALJ to make such findings.



                                        5
                                           II.

            We    must    affirm     the    Board’s         decision       unless       it    is

“arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.”            5 U.S.C. § 706(2)(A).                  The “arbitrary

and capricious” standard is a “narrow” one and a court may not

“substitute      its     judgment    for     that      of     the    agency.”           Inova

Alexandria Hosp. v. Shalala, 244 F.3d 342, 350 (4th Cir. 2001)

(quoting Motor Vehicle Mfrs. Ass'n of the United States v. State

Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).                              The Board’s

factual findings must be supported by “substantial evidence,”

5 U.S.C.    § 706(2)(E),      which    is       “such       relevant      evidence       as    a

reasonable       mind     might     accept       as     adequate          to     support       a

conclusion.”      Platone v. U.S. Dept. of Labor, 548 F.3d 322, 326

(4th Cir. 2008) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)).

            On     appeal,        Haddock        contends           the        Board    acted

arbitrarily and capriciously by concluding that the helicopter

was not registered to Haddock at the time of the crash.                                       We

disagree.     The Board concluded, based on Haddock’s own admission

before the ALJ, that Haddock had not submitted to the FAA the

requisite     registration        forms     and       fee    prior        to    the    crash.

Although FAA regulations allow for a “temporary authorization”

before an aircraft is officially registered with the FAA, see 14

C.F.R.     § 47.3(b),       Haddock         failed          to      comply       with        the

                                            6
requirements.           Pursuant       to    14     C.F.R.         § 47.31(c),       after    an

applicant     for      registration         submits          an    aircraft      registration

application along with the original bill of sale and requisite

registration fee, that applicant can carry the “second copy” of

the registration application, i.e., the pink carbon copy, aboard

the   aircraft         “as     temporary       authority            to     operate    without

registration.”          14 C.F.R. § 47.31(a),(c).                        Thus, even if, as

Haddock    claims,       he     had    the     pink      copy       of    the    registration

application on board the helicopter at the time of the crash,

that would not have given him temporary authority to operate the

aircraft    because      he,     admittedly,            had       not    yet    submitted    the

requisite forms and fee.               See Adm’r v. Excalibur Aviation, Inc.,

NTSB Order No. EA-4465, 1996 WL 360096 at *4 (June 20, 1996)

(explaining      the    “second        copy”       of    a    registration        application

carried aboard an aircraft can serve as a temporary registration

only “after an applicant has submitted his Aircraft Registration

Application to the FAA”).

            In    any        event,    the     ALJ      credited         the    testimony     of

Inspector Franklin who testified that he was unable to locate

the pink copy of the registration form from the crash site.

Thus, the Board concluded, deferring to the ALJ’s credibility

findings,   that       “the     pink    copy       was       not    in    the    cockpit    when

[Haddock] was operating” the helicopter.                           Based on our review of



                                               7
the    record,    we    find    that    substantial           evidence      supports         this

finding.

              Haddock    next     challenges           the    Board’s       determination,

also based on the ALJ’s credibility findings, that Moore failed

to conduct a condition inspection of the helicopter in April

2008 and, thus, left the aircraft in an unairworthy condition.

Again, we do not agree with Haddock’s contention that the Board

acted      arbitrarily          and     capriciously               in     reaching           this

determination.          There    is    no    dispute     that       Moore’s       April      2008

logbook entry did not state explicitly that he had performed a

condition inspection.            Further, the April 2008 entry differed

significantly from Moore’s entries in April 2006 and April 2007,

which clearly indicated he had performed condition inspections

at    those   times.      In    light       of   the    ALJ’s      adverse        credibility

determination regarding Moore’s testimony, we cannot hold that

the Board acted arbitrarily and capriciously in affirming the

ALJ’s finding.

              Further,    we     conclude        that        the   Board        did    not    act

arbitrarily and capriciously in determining that Haddock could

not reasonably rely on Moore’s alleged assertions that he had

conducted     a   condition      inspection        in    April          2008.         The    Board

relied on its precedent that “reasonable reliance is a narrow

doctrine applicable in cases ‘involving specialized, technical

expertise where a flight crew member could not be expected to

                                             8
have the necessary knowledge.’”                        JA 517 (quoting Adm’r v. Fay &

Takacs, NTSB Order No. EA-3501, 1992 WL 40523 at *4 (February 1,

1992)).        Thus, the Board has “rejected the defense of reasonable

reliance” in previous “cases addressing a pilot’s failure to

verify     a    mechanic         properly     certified         the        aircraft’s    logbook

after maintenance work.”                 The Board has determined that “[o]ne

of   a   pilot’s         duties    prior      to       operating      an     aircraft     is   the

‘responsibility             to    ensure        that      maintenance            records       were

completed by the mechanic.’”                    JA 518 (quoting Adm’r v. Easton,

NTSB     Order      No.    EA-4732,      1998      WL    892248       at    *3   (December      15,

1998)).

               Here,       the     Board      found       that        “Moore      was    neither

[Haddock’s]         co-pilot      nor    crew      member,”          and    Haddock,     “as    the

owner and operator of the aircraft, had a duty to ensure the

aircraft complied with its type certificate and was in a safe

condition        for      operation.”         The       Board    concluded        that    Haddock

neglected       this      duty.      This     conclusion         was       not   arbitrary      and

capricious.           Accordingly, we affirm the Board’s conclusion that

Haddock violated 14 C.F.R. §§ 91.403(a) and 91.13(a).

               Lastly, we reject Haddock’s suggestion that the ALJ’s

treatment        of       Inspector      Franklin’s            testimony         regarding      the

requirements of § 43.7(b) as expert testimony was prejudicial to

Haddock’s case.            At the hearing, the FAA did not offer Inspector

Franklin       as   an     expert,      but   the       ALJ,    in    overruling        Haddock’s

                                                   9
objection during Inspector Franklin’s testimony, stated, “[t]he

witness is an expert in this area. He may answer.”                As the Board

concluded, “Inspector Franklin’s testimony concerning § 43.7(b)”

did not “require[] expertise.”          In any event, any error in this

regard was harmless.



                                      III.

           Because     the    Board   did    not   abuse   its   discretion   in

affirming Haddock’s 60-day suspension, we affirm its decision.

We   dispense   with   oral    argument      because   the   facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                                      AFFIRMED




                                       10